DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 02/18/2022 and the preliminary amendment filed on the same day, wherein claims 1-18 are canceled, claims 19-32 are newly added as pending application, claims 19, 26 being independent. The present Application is a CONTINUATION of Application 16/624,104 (Now US Pat. No. 11,259,215) and Application 16/943,390 (Now US Pat. No. 11,082,833), is a 371 of PCT/US2018/038228, and claims priority to provisional application 62/521,878 with a filing date of 06/19/2017.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,259,215 (hereinafter ‘patent 1’). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are found in their entirety within the bounds of the claims of the patent. With respect to claim 19 of the present application, the limitations “A first network node, the first network node comprising: a processor and a transmitter/receiver unit, the processor and the transmitter/receiver unit configured to: send a session management (SM) information to a second network node, wherein the SM information indicates an area of validity for session information; receive from the second network node a request for updated SM information, wherein the request includes an indication of a wireless transmit receive unit (WTRU) location; update the SM information based on the indication of the WTRU location; and send the updated SM information to the second network node” correspond to the limitations “A first network node, the first network node comprising: a processor, the processor configured to: receive a session management (SM) information from a second network node, wherein the SM information indicates an available area for session information; receive a service request from a wireless transmit receive unit (WTRU); send a request for updated SM information from the second network node when it is determined that the service request indicates that the WTRU is outside of the available area for the session information; update the SM information with the updated SM information received from the second network node; and send the SM information to an access network associated with the WTRU” of claim 1 of patent 1. The claims differ in that the limitations of claim 19 of the present application represent the complementary actions of the first network node of patent 1. Therefore, the action (being the complement of the those of patent 1) are obvious from claim 1 of patent 1 at least in view of US PG Publication US-20180279397 to Faccin et al (hereinafter d1). D1 sets forth at least the complementary aspect of the communication of network nodes to send, receive and update with respect to SM information (see d1 para. 0148-152) Every limitation of claim 1 of the present application is related to a corresponding limitation in claim 1 of patent 1, and claim 19 of the present application is the complementary to the limitations of claim 1 of patent 1. Therefore, claim 19 of the present application is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the claim 1 of patent 1. 
With respect to claim 26 of the present application, the limitations “A method implemented by a first network node, the method comprising: sending a session management (SM) information to a second network node, wherein the SM information indicates an area of validity for session information; receiving from the second network node a request for updated SM information, wherein the request includes an indication of a wireless transmit receive unit (WTRU) location; updating the SM information based on the indication of the WTRU location; and sending the updated SM information to the second network node” correspond to the limitations “A method for a network triggered service request, the method comprising: receiving, at a first network node, a session management (SM) information from a second network node, wherein the SM information includes an available area for session information; receiving, at the first network node, a service request from a wireless transmit receive unit (WTRU); sending, at the first network node, a request for updated SM information from the second network node when it is determined that the service request indicates that the WTRU is outside of the available area for the session information; updating the SM information with the updated SM information received from the second network node; and sending SM information to an access network associated with the WTRU” of claim 10 of patent 1. The claims differ in that the limitations of claim 19 of the present application represent the complementary actions of the first network node of patent 1. Therefore, the action (being the complement of the those of patent 1) are obvious from claim 10 of patent 1 at least in view of US PG Publication US-20180279397 to Faccin et al (hereinafter d1). D1 sets forth at least the complementary aspect of the communication of network nodes to send, receive and update with respect to SM information (see d1 para. 0148-152) Every limitation of claim 26 of the present application is related to a corresponding limitation in claim 10 of patent 1, and claim 26 of the present application is the complementary to the limitations of claim 10 of patent 1. Therefore, claim 26 of the present application is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the claim 10 of patent 1. 
Similar mapping is intuitively made with respect to the limitations of dependent claims 20-25 and 27-32. Dependent claims of the present application correspond in reasonably corresponding limitations to the dependent claims of the patent. Therefore, the limitations of claims 20-25 and 27-32 of the present application correspond the limitations of claims 2-8, 11-18 (respectively) of patent 1, wherein the claim language corresponds directly to the limitations of the noted claims of patent 1. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643